United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, LOS ANGELES
INTERNATIONAL AIRPORT, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-811
Issued: July 17, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 28, 2014 appellant filed a timely appeal of a February 11, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his traumatic
injury claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is appellant met his burden of proof to establish a traumatic injury in the
performance of duty on July 13, 2012.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 23, 2013 appellant, then a 65-year-old security screening officer, filed a
traumatic injury claim alleging that on July 13, 2012 he passed out due to becoming dehydrated
as the result of standing during an eight-hour shift.2 He noted that he requested water, but
management stated that water was only available during his lunch and breaks. Appellant
indicated that no physical injury was sustained; however, paramedics were called and that he
incurred a hospital bill.
In an October 23, 2013 statement, appellant noted his shift hours were 4:30 a.m. to 12:00
p.m. On July 13, 2012 he was denied his request for water or a chair. At about 10:00 p.m.
appellant became dizzy and fainted. He stated that the terminal he worked in during the summer
became hot and because of his age, he needed to keep hydrated. The employing establishment
called the paramedics who took appellant to a local hospital. Appellant believed that the hospital
bill would be paid by the employing establishment as he was on duty at the time of the incident.
He stated that the incident caused no physical injury or problems and that he only wanted the
hospital and paramedic bills paid. Appellant submitted a copy of a January 12, 2012 bill from
Northwest Community Hospital, Chicago, Illinois.
By letter dated January 7, 2014, OWCP informed appellant that the evidence of record
was insufficient to establish his claim. Appellant was advised as to the medical and factual
evidence required to support his claim and provided 30 days to provide such information.
By decision dated February 11, 2014, OWCP accepted that the July 13, 2012 incident
occurred as alleged. It denied appellant’s claim finding that he failed to submit evidence
containing a medical diagnosis in connection with the accepted incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
OWCP regulations at 20 C.F.R. § 10.5(ee) define a traumatic injury as a condition of the
body caused by a specific event or incident or series of events or incidents within a single

2

Appellant stopped work for the employing establishment effective August 3, 2013.

3

5 U.S.C. § 8101 et seq.

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

5

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

2

workday or shift.6 To determine whether a federal employee has sustained a traumatic injury in
the performance of duty it must first be determined whether a fact of injury has been
established.7 First, the employee must submit sufficient evidence to establish that he or she
actually experienced the employment incident at the time, place and in the manner alleged.8
Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish that the employment incident caused a personal injury.9
ANALYSIS
OWCP accepted that the employment incident of July 13, 2012 occurred at the time,
place and in the manner alleged. The issue is whether appellant sustained an injury as a result of
the July 13, 2012 employment incident. The Board finds that he did not meet his burden of proof
to establish an injury causally related to the July 13, 2012 employment incident.
In addition to his claim form, appellant submitted a January 12, 2012 hospital bill from
Northwest Community Hospital. These documents do not constitute medical evidence and,
therefore, fail to establish a firm medical diagnosis in connection to the January 12, 2012
employment incident. As such, the Board finds that appellant did not meet his burden of proof.
As appellant has not submitted any medical evidence to support his allegation that he
sustained an injury related to the July 13, 2012 employment incident, he has failed to meet his
burden of proof to establish the medical component of fact of injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
OWCP did not adjudicate the issue of appellant’s incurred medical expenses. In his
October 23, 2012 statement, appellant requested that it pay his outstanding medical bills related
to the employment incident. Ordinarily, the employing establishment will authorize treatment of
a job-related injury by providing him a properly executed Form CA-16 within four hours.10
Under section 8103 of FECA, OWCP has broad discretionary authority to approve unauthorized
medical care which it finds necessary and reasonable in cases of emergency or other unusual
circumstances, to be determined on a case-by-case basis.11 The Board will remand the case to
6

20 C.F.R. § 10.5(ee); Ellen L. Noble, 55 ECAB 530 (2004).

7

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 4.

8

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

9

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 4.
10

See Val D. Wynn, 40 ECAB 666 (1989); see also Federal (FECA) Procedure Manual, Part 3 -- Medical,
Authorizing Examination and Treatment, Chapter 3.300.3(a)(3) (December 2005).
11

5 U.S.C. § 8103; 20 C.F.R. § 10.304. See L.B., Docket No. 10-469 (issued June 2, 2010); see also supra note
10 at Chapter 3.300.3(a)(3).

3

OWCP for further development, to be followed by the issuance of a de novo decision on this
issue.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained an injury in the performance of duty on July 13, 2012, as alleged. The case will be
returned to OWCP for consideration of whether appellant’s medical expenses should be
reimbursed.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 11, 2014 is affirmed. The case is remanded for further
development regarding the reimbursement of medical expenses.
Issued: July 17, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

